On August 15, 2007, the Defendant was sentenced for Count I: Theft-1st Offense, a felony, in violation of Section 45-6-301(8)[1st], MCA, to a Three (3) year deferred imposition of sentence, consecutive with DC-04-311, concurrent with Count H; and for Count H: Theft-By Deception or Deprivation of Property, afelony,in violation of Section 45-6-301(2)(a)(2nd], MCA, to a Three (3) year deferred imposition of sentence, consecutive with DC-04-311, concurrent with Count I; and placed under the supervision of the Department of Corrections, subject to all rules and regulations of the Adult Probation & Parole Bureau; and other terms and conditions given in the Judgment on August 15, 2007.
On March 6, 2013, the Defendant’s prior sentence imposed on August 15,2007, was revoked. The Defendant was sentenced for Count I: Theft-1 Offense, a felony, in violation of Section 45-6-301(8)[1st], MCA, to Ten (10) years with Five (5) years suspended to Montana Women’s Prison, concurrent with Count H; and for Count II: Theft-By Deception or Deprivation of Property, a felony, in violation of Section 45-6-301(2)(a), MCA, Ten (10) years with Five (5) years suspended to Montana Women’s Prison, concurrent with Count I; the terms and conditions of the deferred or suspended portion of this Judgment are the same as those contained in the Judgment given on August 15, 2007.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
*41DATED this 29th day of April, 2014.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a derision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Ride 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.